Exhibit 10.5

BEVERLY NATIONAL CORPORATION

240 Cabot Street

Beverly, MA 01915

July 9, 2002

Mr. Donat Fournier

17 Homestead Road

West Simsbury, CT 06092-2227

Dear Mr. Fournier:

Beverly National Corporation, a Massachusetts corporation (“Corporation”),
expects that during your tenure as an officer of the Corporation and of Beverly
National Bank, a wholly-owned subsidiary of the Corporation (the “Bank”), you
will contribute to the growth and success of the Bank in significant ways, and
that you will develop an intimate knowledge of the business and affairs of the
Bank and of its policies, methods, personnel and problems. The Corporation also
recognizes that such contributions and knowledge are expected to be of
significant benefit to the future growth and success of the Bank and the
Corporation.

The Board of Directors of the Corporation (the “Board”) recognizes that a change
in control of the Corporation may occur and that the threat of such a change in
control may result in the departure of management personnel to the detriment of
the Corporation and its stockholders. The Board has determined that appropriate
steps should be taken to reinforce and encourage the continued dedication of
members of the Bank’s and the Corporation’s management, including yourself, to
their assigned duties in the face of the potentially disturbing circumstances
arising from the possibility of such a change in control. The continued
performance of your duties as an officer of the Bank and the Corporation may
require your strenuous opposition to such a threatened change in control which,
in the judgment of the Board, may not be in the best interests of the
Corporation and its stockholders, and your opposition to such a threatened
change in control of the Corporation could prevent or inhibit you from
effectively continuing your duties as an officer of the Bank and the Corporation
should such a change in control occur.

In order to induce you to remain in the employ of the Bank and the Corporation
under such circumstances and then to continue to perform your duties as an
officer of the Bank and the Corporation in a manner which is, in your judgment,
in the best interests of the Bank and the Corporation, the Corporation hereby
agrees to provide you with certain severance benefits in the event your
employment with the Bank or the Corporation is terminated subsequent to a change
in control (as defined in Section 1 hereof) under the circumstances described
below.

1. Change in Control. No benefits shall be payable hereunder unless there shall
have been a change in control as set forth below, and your employment by the
Bank or the Corporation shall thereafter have been terminated in accordance with
Section 2 below. For purposes of this Agreement, a “Change in Control” of the
Corporation shall mean any of the following:

(a) The acquisition of “control” (within the meaning of Section 2(a)(2) of the
Bank Holding Company Act of 1956, as amended, or Section 602 of the Change in
Bank Control Act of 1978) of the Corporation by any person, company or other
entity;

(b) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 thereunder), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then-outstanding securities.



--------------------------------------------------------------------------------

(c) Any such person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing less than 20% of the Corporation’s
then-outstanding securities, but is determined by a court or regulatory agency
with jurisdiction over the matter to possess or to have exercised control over
the Corporation; or

(d) During any period of two consecutive years, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute at least
a majority thereof unless the election or the nomination for election by the
Corporation’s stockholders of each new director was approved by a vote of at
least three-fourths of the directors of the Corporation then still in office who
were directors at the beginning of the period; or

(e) The Corporation sells a majority of its assets, or enters into any
transaction in which another entity (other than an insurer of the deposit
liabilities of a subsidiary of the Corporation) assumes a majority of the
deposit liabilities of any subsidiary of the Corporation.

2. Termination Following Change in Control. You shall be entitled to the
benefits provided for in Section 3(c) hereof upon the termination of your
employment as an officer of the Bank or the Corporation (i) by reason of your
resignation, as defined in Section 2(b) hereof, from employment with the
Corporation or the Bank for any reason as set forth in a letter from you
delivered to the Board or to the Board of Directors of the Bank, within
twenty-four (24) months after a Change in Control, or (ii) for any other reason,
voluntary or involuntary, within twenty-four (24) months after a Change in
Control, unless your employment is terminated by the Bank or the Corporation for
Cause (as hereinafter defined). In the event your employment with the Bank or
the Corporation, but not both, shall be terminated and you shall be entitled to
the benefits provided in Section 3 hereof, you may thereafter terminate your
employment with the Corporation or the Bank, respectively, and continue to be
entitled to the benefits provided in Section 3 hereof.

(a) Cause. Termination by the Bank or the Corporation of your employment for
“Cause” shall mean termination upon a conviction for criminal misconduct by you
which is materially injurious to the Bank or the Corporation monetarily or
otherwise.

Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board of Directors of the Bank or the Board at a
meeting of such board called and held for the purpose (after reasonable notice
to you and an opportunity for you, together with your counsel, to be heard
before such board), finding that in the good faith opinion of such board you
were guilty of conduct set forth above in the first sentence of this paragraph
and specifying the particulars thereof in detail.

(b) Resignation. Your voluntary resignation from employment with the Corporation
or the Bank for any reason as set forth in a letter from you delivered to the
Board or to the Board of Directors of the Bank.

(c) Notice of Termination. The Corporation agrees that it will, and will cause
the Bank to, promptly furnish you with a written Notice of Termination. Any
purported termination by you shall be communicated by written Notice of
Termination to the Bank, with a copy to the Corporation. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

(d) Date of Termination. “Date of Termination” shall mean:

 

  (i) if your employment is terminated by the Bank or the Corporation for Cause,
the date specified in the Notice of Termination, and

 

  (ii) if your employment is terminated for any other reason, the date on which
a Notice of Termination is given; provided that if within five (5) days after
any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding and final arbitration award or by a final judgment, order or decree of
court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).

 

2



--------------------------------------------------------------------------------

3. Compensation During Disability or Upon Termination.

(a) During any period that you fail to perform your duties as a result of
incapacity due to physical or mental illness, the Corporation shall pay you, to
the extent it is not paid by Bank, an amount equal to your full base salary at
the rate then in effect until the Date of Termination. Thereafter, your benefits
shall be determined in accordance with the Bank’s long-term disability plan then
in effect.

(b) If your employment shall be terminated for Cause, the Corporation shall pay
you, to the extent it is not paid by Bank, an amount equal to your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination was given and the Corporation shall have no further obligations
to you under this Agreement.

(c) If, within twenty-four (24) months after a Change in Control shall have
occurred, your employment by the Bank or the Corporation shall be terminated
other than for Cause, then the Corporation shall pay you within five days after
the Date of Termination an amount equal to the sum of:

 

  (i) An amount equal to your full base salary through the Date of Termination
at the rate in effect at the time Notice of Termination was given, to the extent
Bank does not promptly pay such amount; plus

 

  (ii) A lump sum amount equal to the product of (A) the average sum of your
annual base compensation (salary plus bonus) paid to you by the Bank or the
Corporation and includible in your taxable income for the five years (or the
term of your employment, if less) preceding a Change in Control multiplied by
(B) the number three (3), less one hundred ($100) dollars; plus

 

  (iii) All legal fees and expenses incurred by you as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided for by this Agreement).

(d) You shall not be required to mitigate the amount of any payment provided for
in this Section 3 by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Section 3 be reduced by any compensation
earned by you as the result of employment by another employer after the Date of
Termination, or otherwise.

(e) Notwithstanding any provision hereof to the contrary, no payment hereunder
shall be made if it would violate any applicable law, rule or regulation,
including without limitation, 12 C.F.R. Part 359, as promulgated by the Federal
Deposit Insurance Corporation.

(f) It is the intention of the parties to this Agreement that no payments by the
Corporation to you or for your benefit under this Agreement shall be
non-deductible to the Corporation by reason of the operation of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
notwithstanding any other provision hereof, if by reason of the operation of
said Section 280G, any such payments exceed the amount which can be deducted by
the Corporation, the amount of such payments shall be reduced to the maximum
which can be deducted by the Corporation. To the extent that payments in excess
of the amount which can be deducted by the Corporation have been made to you or
for your benefit, they shall be refunded with interest at the applicable rate
provided under Section 1274(d) of the Code, or at such other rate as may be
required in order that no such payment to you or for your benefit shall be
nondeductible pursuant to Section 280G of the Code. Any payments made hereunder
which are not deductible by the Corporation as a result of losses which have
been carried forward by the Corporation for Federal tax purposes shall not be
deemed a non-deductible amount for purposes of this Section 3(f).

 

3



--------------------------------------------------------------------------------

4. Successors; Binding Agreement.

(a) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform it if no such succession had taken place. Failure of the Corporation to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle you to compensation from the
Corporation in the same amount and on the same terms as you would be entitled to
hereunder if you resigned (as defined in Section 2(b) hereof) within twenty-four
(24) months after a Change in Control, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Corporation” shall
mean the Corporation as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 4 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

5. Notices. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement, provided that all notices to the Corporation shall be directed
to the attention of the Board with a copy to the Chairman of the Board, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

6. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
or failure to comply with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts. This Agreement is made under seal.

7. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

9. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Notwithstanding the pendency of any such dispute or
controversy, the Corporation will pay you promptly an amount equal to your full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and provide you with all
compensation, benefits and insurance plans in which you were participating when
the notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Section, to the extent Bank does not make such
payments or continue such benefits. Amounts paid under this Section 9 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

4



--------------------------------------------------------------------------------

10. Election of Benefits. An election by you to resign after a Change in Control
under the provisions of this Agreement will not constitute a breach by you of
the Employment Agreement dated the date hereof (or any other employment
agreement) between the Corporation (or any subsidiary thereof) and you and will
not be deemed a voluntary termination of employment by you for the purpose of
interpreting the provisions of any benefit plans, programs or policies. Nothing
in this Agreement will be construed to limit your rights under any employment
agreement you may then have with the Corporation, provided, however, that if you
become entitled to compensation under Section 3 hereof following a Change in
Control, you may elect either to receive the severance payment provided in
Section 3 or such termination benefits as you may have under any such employment
agreement, but may not elect to receive both.

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Corporation the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

ATTEST:     BEVERLY NATIONAL CORPORATION /s/ Paul Germano     By:   /s/ Alice B.
Griffin         Alice B. Griffin

 

Agreed to this 9th day of July, 2002     /s/ Donat Fournier       Donat Fournier
   

 

5



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

CHANGE IN CONTROL AGREEMENT

Reference is made to the Change in Control Agreement (the “Agreement”) dated as
of July 9, 2002 by and between Beverly National Corporation, a Massachusetts
corporation, (therein and hereinafter referred to as the “Corporation”) and
Donat Fournier (hereinafter referred to as the “Employee”).

WHEREAS, the Corporation and the Employee now desire to amend the Agreement,
effective January 1, 2005, with respect to any provisions, features or
arrangements of the Agreement that provide for the deferral of compensation that
would otherwise be subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), to conform each such provision, feature and arrangement
to the requirements of paragraphs (2), (3) and (4) of Code Section 409A;

NOW, THEREFORE, for valuable consideration paid, the receipt and sufficiency of
which are hereby acknowledged, the Corporation and the Employee hereby amend the
Agreement, effective January 1, 2005, as follows:

 

  1. Section 3(c)(ii) is amended by deleting the semi-colon at the end of the
first and only sentence of such Section and by inserting in lieu thereof the
following:

“; provided that if you are then a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the payment is treated as being made on account of separation from
service pursuant to Section 409A(a)(2)(A)(i) of the Code, the lump sum amount
shall be payable to you pursuant to this Section 3(c)(ii) beginning on the first
day of the seventh month following on the date of such termination;”

 

  2. Section 3(f) is amended by deleting the first sentence of such Section and
by inserting in lieu thereof the following:

“It is the intention of the parties to this Agreement that no payments by the
Corporation to you or for your benefit under this Agreement shall be
non-deductible to the Corporation by reason of the operation of Section 280G of
the Code.”

 

  3. The following new Section 11 is added:

“11. Interpretation. It is the intent of you and the Corporation that the
provisions of this Agreement and all amounts payable to you hereunder meet the
requirements of Section 409A of the Code, to the extent applicable to this
Agreement and such payments, and the Agreement shall be interpreted and
construed in a manner consistent with such intent. Recognizing such intent and
the limited guidance currently available regarding the application of
Section 409A, you and the Corporation agree to cooperate in good faith in
preparing and executing, at such time as sufficient guidance is available under
Section 409A and from time to time thereafter, one or more amendments to this
Agreement as may reasonably be necessary solely for the purpose of assuring that
this Agreement and all amounts payable to you hereunder meet the requirements of
Section 409A; provided that no such amendments shall increase the cost to the
Corporation of providing the amounts payable to you hereunder; and provided
further that any such amendment that relates to amounts deferred in one or more
taxable years beginning before January 1, 2005 shall be rendered null and void
to the extent the amendment constitutes a material modification of the Agreement
within the meaning of Section 885(d)(2)(B) of the American Jobs Creation Act of
2004 (the “Act”), unless (i) such modifications are pursuant to guidance issued
by the U.S. Treasury under Section 885(f) of the Act, or (ii) the parties
expressly agree that the amounts deferred prior to 2005 may be treated as
deferred after 2004 for purposes of Section 409A due to such amendment.”

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Corporation have duly executed on this
9th day of January, 2007 and adopted this First Amendment to the Agreement,
effective as of January 1, 2005.

 

BEVERLY NATIONAL CORPORATION By:   /s/ Michael O. Gilles   A Duly Authorized
Representative

 

EMPLOYEE /s/ Donat Fournier Donat Fournier

 

7